Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Rajit Kapur, Reg# 65,766, the application has been amended as follows: 
LISTING OF CLAIMS:
1.	(Currently Amended)    A computing platform, comprising:
at least one hardware processor;
a communication interface communicatively coupled to the at least one hardware processor; and
non-transitory memory storing computer-readable instructions that, when executed by the at least one hardware processor, cause the computing platform to:
receive, via the communication interface, from an account portal computing platform, a first authentication request corresponding to a request for a first user of a first client computing device to access one or more secured information resources associated with a first user account in a first client portal session;
based on receiving the first authentication request from the account portal computing platform, capture one or more behavioral parameters associated with the first client computing device;
generate one or more authentication prompts associated with the first authentication request;
receive one or more authentication prompt responses corresponding to the one or more authentication prompts associated with the first authentication request;
evaluate a first event pattern associated with the first authentication request;

send, via the communication interface, to the account portal computing platform, the one or more authentication commands directing the account portal computing platform to allow access to the one or more secured information resources associated with the first user account in the first client portal session;
update a valid event pattern associated with the first user account upon sending the one or more authentication commands to the account portal computing platform; and
update valid population-level authentication data maintained by the computing platform upon sending the one or more authentication commands to the account portal computing platform.

10.	(Currently Amended)    The computing platform of claim 1, wherein the non-transitory memory stores additional computer-readable instructions that, when executed by the at least one hardware processor, cause the computing platform to:
prior to receiving the first authentication request from the account portal computing platform:
create a first user account profile corresponding to the first user account; and
register one or more user devices as being linked to the first user account.

11.	(Currently Amended)    The computing platform of claim 10, wherein the non-transitory memory stores additional computer-readable instructions that, when executed by the at least one hardware processor, cause the computing platform to:
prior to receiving the first authentication request from the account portal computing platform:

12.	(Currently Amended)    The computing platform of claim 11, wherein the non-transitory memory stores additional computer-readable instructions that, when executed by the at least one hardware processor, cause the computing platform to:
prior to receiving the first authentication request from the account portal computing platform:
update the valid population-level authentication data maintained by the computing platform based on the successful login occurrence associated with the first user account.

13.	(Currently Amended)    The computing platform of claim 1, wherein the non-transitory memory stores additional computer-readable instructions that, when executed by the at least one hardware processor, cause the computing platform to:
capture activity data associated with the first client portal session; and
evaluate the captured activity data using baseline activity data.

14.	(Currently Amended)    The computing platform of claim 13, wherein the non-transitory memory stores additional computer-readable instructions that, when executed by the at least one hardware processor, cause the computing platform to:
based on evaluating the captured activity data using the baseline activity data, continue to allow access to the one or more secured information resources associated with the first user account in the first client portal session.

non-transitory memory stores additional computer-readable instructions that, when executed by the at least one hardware processor, cause the computing platform to:
based on evaluating the captured activity data using the baseline activity data, halt access to the one or more secured information resources associated with the first user account in the first client portal session.
18.	(Currently Amended)    The computing platform of claim 1, wherein the non-transitory memory stores additional computer-readable instructions that, when executed by the at least one hardware processor, cause the computing platform to:
receive, via the communication interface, from the account portal computing platform, a second authentication request corresponding to a request for a second user of a second client computing device to access one or more secured information resources associated with a second user account in a second client portal session;
based on receiving the second authentication request from the account portal computing platform, capture one or more behavioral parameters associated with the second client computing device;
generate one or more authentication prompts associated with the second authentication request;
receive one or more authentication prompt responses corresponding to the one or more authentication prompts associated with the second authentication request;
evaluate a second event pattern associated with the second authentication request;
based on evaluating the second event pattern associated with the second authentication request and validating the one or more authentication prompt responses corresponding to the one or more authentication prompts associated with the second authentication request, generate one or more authentication commands directing the account portal computing platform to allow access to the one or more secured information resources associated with the second user account in the second client portal session; and
send, via the communication interface, to the account portal computing platform, the one or more authentication commands directing the account portal computing platform to allow access to 

19.	(Currently Amended)    A method, comprising:
at a computing platform comprising at least one hardware processor, a communication interface, and non-transitory memory:
receiving, by the at least one hardware processor, via the communication interface, from an account portal computing platform, a first authentication request corresponding to a request for a first user of a first client computing device to access one or more secured information resources associated with a first user account in a first client portal session;
based on receiving the first authentication request from the account portal computing platform, capturing, by the at least one hardware processor, one or more behavioral parameters associated with the first client computing device;
generating, by the at least one hardware processor, one or more authentication prompts associated with the first authentication request;
receiving, by the at least one hardware processor, one or more authentication prompt responses corresponding to the one or more authentication prompts associated with the first authentication request;
evaluating, by the at least one hardware processor, a first event pattern associated with the first authentication request;
based on evaluating the first event pattern associated with the first authentication request and validating the one or more authentication prompt responses corresponding to the one or more authentication prompts associated with the first authentication request, generating, by the at least one hardware processor, one or more authentication commands directing the account portal computing platform to allow access to the one or more secured information resources associated with the first user account in the first client portal session;
hardware processor, via the communication interface, to the account portal computing platform, the one or more authentication commands directing the account portal computing platform to allow access to the one or more secured information resources associated with the first user account in the first client portal session;
updating, by the at least one hardware processor, a valid event pattern associated with the first user account upon sending the one or more authentication commands to the account portal computing platform; and
updating, by the at least one hardware processor, valid population-level authentication data maintained by the computing platform upon sending the one or more authentication commands to the account portal computing platform.

20.	(Currently Amended)    One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one hardware processor, a communication interface, and non-transitory memory, cause the computing platform to:
receive, via the communication interface, from an account portal computing platform, a first authentication request corresponding to a request for a first user of a first client computing device to access one or more secured information resources associated with a first user account in a first client portal session;
based on receiving the first authentication request from the account portal computing platform, capture one or more behavioral parameters associated with the first client computing device;
generate one or more authentication prompts associated with the first authentication request;
receive one or more authentication prompt responses corresponding to the one or more authentication prompts associated with the first authentication request;
evaluate a first event pattern associated with the first authentication request;

send, via the communication interface, to the account portal computing platform, the one or more authentication commands directing the account portal computing platform to allow access to the one or more secured information resources associated with the first user account in the first client portal session;
update a valid event pattern associated with the first user account upon sending the one or more authentication commands to the account portal computing platform; and
update valid population-level authentication data maintained by the computing platform upon sending the one or more authentication commands to the account portal computing platform.

Allowable Subject Matter
The allowable subject matter disclosed in the notice of allowance filed 12/7/20 has been maintained in light of an updated search and review the documents cited on the information disclosure statement (IDS) submitted on 2/26/21 and in light of the request for continued examination filed on 2/26/21. The applicant’s terminal disclaimer filed 3/16/21 in light of co-pending applications 16/210010, 16/210042, 16/210062, 16/210092, and 16/210117 has also been recorded. The terminal disclaimer filed on 3/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted. 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210305